COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-10-287-CR

CRAIG KIMBLE                                                       APPELLANT


                                       V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                    ----------
                 MEMORANDUM OPINION1 AND JUDGMENT

                                    ----------

       We have considered appellant=s AMotion To Dismiss Appeal.@ The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a),

43.2(f).

                                             PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 12, 2010

       1
       See Tex. R. App. P. 47.4.